Title: To Alexander Hamilton from William S. Smith, 7 September 1799
From: Smith, William Stephens
To: Hamilton, Alexander


Camp, 12th Regiment [Bronx, New York] September 7, 1799. “… Upon a close inspection of the Regiments arms at present issued It pains me to observe, that they too generally appear to be old furbished up barrels, many of them full of flaws, new stocked & dressed perhaps to fulfil a contract, certainly not render essential service; of one hundred and ninety men inspected, including music, I have marked fifty three musquets unfit for service, some fused, some without touch hole & some touch holes covered by the lock, my duty to the public obliges me to be thus particular, & my duty to you as Inspector General, forces me to make the communication that you may guard the public hereafter from similar imposition. In short Sir I protest against the arms, and solicit that they may be proved, for the Regiment would feel no confidence in entering upon actual service, with the arms at present furnished.… Duty further obliges me to state, that the Horseman’s tents Supplyed the Regt. are not fit for service, they are old & worn out & many of them in a filthy condition.…”
